Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claim is allowable because the prior art fails to teach a method comprising introducing the blade to a reduced atmosphere chamber, exposing the blade to RF plasma, and subjecting the blade to a carbon precursor as set forth in claim 7.
Sumant et al. teaches a main layer includes a graphene material (see para. 0006) and the use of oxygen plasma.  However, Sumant et al. fails to teach the step of introducing the blade to a reduced atmosphere chamber, exposing the blade to RF plasma, and subjecting the blade to a carbon precursor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724